Citation Nr: 1550551	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 
10 percent for service-connected thoracolumbar degenerative joint disease (hereinafter "thoracolumbar spine disability"). 

2.   Entitlement to service connection for a cervical spine (neck) disability, including as secondary to the service-connected thoracolumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to September 1987, and from November 1988 to November 1992. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Waco, Texas, which denied both service connection for a neck disability and an increased rating for the thoracolumbar spine disability.  

This case was previously before the Board in August 2013 where the Board remanded the issues on appeal for additional development.  Pursuant to the remand instructions, the Veteran was scheduled for a VA examination in September 2013 to assist in more accurately determining the nature and etiology of the claimed neck disability, as well as the current severity of the service-connected thoracolumbar spine disability.  As discussed below, the Veteran cancelled the September 2013 examination, and was subsequently rescheduled for an examination in December 2013, but did not appear without giving reason.  The Veteran did not notify VA at any point that he would be unavailable, and the record does not reflect that the December 2013 VA examination notice was returned as undeliverable.  As such, the Board finds that there has been substantial compliance with the Board remand order, and additional remand to comply with the August 2013 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (nothing that the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  





FINDINGS OF FACT

1.  For the entire increased rating period on appeal, from July 31, 2008, the 
service-connected thoracolumbar spine disability has been manifested by objective evidence of painful motion, interference with standing and weight-bearing, and forward flexion limited to 45 degrees.  

2.  For the entire increased rating period on appeal, the service-connected thoracolumbar spine disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

3.  The Veteran has currently diagnosed cervical spine straightening. 

4.  A neck injury or disease was not sustained in service.   

5.  The neck disability first manifested many years after service separation, is not causally or etiologically related to active military service, and is not caused or permanently worsened by the service-connected thoracolumbar spine disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, have been met for the service-connected thoracolumbar spine disability for the entire rating period on appeal, from 
July 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

2.  Cervical spine straightening was not incurred in active service, and may not be presumed to have incurred therein, nor is it secondary to the service-connected thoracolumbar spine disability.  38 U.S.C.A. §§ 1110, 1112, 1131 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In August 2008, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection and an increased rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The August 2008 notice was issued to the Veteran prior to the relevant rating decision on appeal.  Further, the issues on appeal were readjudicated in a June 2009 statement of the case and June 2010, March 2011, February 2013, and February 2014 supplemental statements of the case; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in December 2008 and June 2010 (the reports of which has been associated with the claims file).  In accordance with the Board's August 2013 remand instructions, a VA examination was scheduled for September 2013, notice was sent, and the Veteran canceled the scheduled examination.  See July 2015 Appellant's Brief.    

A VA examination was rescheduled for December 2013, notice was sent, and a report from the VA Medical Center (VAMC) notes that the Veteran failed, without explanation, to report for the scheduled examination.  Subsequently, the February 2014 supplemental statements of the case informed the Veteran of the failure to report for the VA examination scheduled in December 2013.  

In this case, there is no showing in the record of good cause, and the Veteran has not offered a reason for the failure to report to the December 2013 scheduled examination.  Further, there is no indication in the record that the letter notifying the Veteran of the December 2013 examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). 

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  The Board finds that the December 2008 and June 2010 examination reports are thorough and adequate, and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted orthopedic examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  As such, remand for an additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for a neck disability and an increased rating for the service-connected thoracolumbar spine disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating in Excess of 10 Percent for Thoracolumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is in receipt of a 10 percent disability rating for the thoracolumbar spine disability under Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran contends generally that the thoracolumbar spine disability symptoms and impairment more closely resemble the criteria for an increased rating in excess of 10 percent.  At a May 2010 RO hearing, the Veteran contended entitlement to an increased rating because the thoracolumbar spine disability had worsened.  

After a review of all the evidence, lay and medical, the Board finds that from July 31, 2008 the criteria for a disability rating of 20 percent, but no higher, have been met for the service-connected thoracolumbar spine disability for the entire rating period on appeal because the Veteran's back disability has been manifested by objective evidence of painful motion, interference with standing and 
weight-bearing, and forward flexion to 45 degrees.  The Board also finds the thoracolumbar spine disability has not been manifested by ankylosis; limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period; or forward flexion of the thoracolumbar spine to 30 degrees or less.  The December 2008 VA examination reflects the thoracolumbar spine disability manifested as forward flexion to 90 degrees with objective evidence of painful motion at 
45 degrees, and the June 2010 VA examiner noted painful motion as to forward flexion with no incapacitating episodes.  Both the December 2008 and June 2010 examination reports reflect muscle spasms.  

In December 2008, the Veteran underwent a VA examination for the 
service-connected thoracolumbar spine disability.  At the December 2008 examination, the Veteran conveyed moderate back pain, weekly flare-ups that last for hours, and the inability to lift heavy objects or walk more than a mile, all proximately due to the service-connected back disability.  The Veteran did not advance experiencing any incapacitating episodes.

At the December 2008 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 90 degrees with pain beginning at 
45 degrees, extension to 20 degrees with pain beginning at 20 degrees, bilateral flexion to 30 degrees with pain beginning at 25 and 30 degrees, and bilateral rotation at 20 degrees with pain beginning at 20 degrees.  The VA examiner noted severe effects on the Veteran's ability to participate in sports and exercise, as well as bathing and toileting.  Moderate effects were noted under shopping, recreation, traveling, feeding, dressing, and grooming.  No ankylosis was observed. 

The Veteran underwent a second examination in June 2010.  At the June 2010 examination, the Veteran reported subjective symptoms of stiffness, muscle spasms, and severe, moderate, constant pain.  The VA examination report noted no ankylosis, and the Veteran denied flare-ups or incapacitating episodes related to the spine. 

At the June 2010 examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 85 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The VA examiner noted objective pain on active range of motion.  A June 2011 VA treatment note reflects complaints of "low back pain." 

Findings from the December 2008 and June 2010 VA examinations are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the thoracolumbar spine disability, especially as noted at the December 2008 examination.  Diagnostic Code 5242 warrants a 20 percent rating for forward flexion greater than 30 degrees, but not greater than 60 degrees.  In this case, as noted at the December 2008 examination, the Veteran's thoracolumbar spine disability manifested as flexion to 90 degrees with pain beginning at 45 degrees, which is greater than 30 degrees, but not greater than 60 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  The Board also recognizes that the June 2010 VA examiner noted objective pain on active range of motion accompanied by muscle spasms.  See Diagnostic Code 5242.  

While the Veteran has met the criteria for a 20 percent disability rating during the period on appeal, the evidence does not meet the criteria for a rating in excess of 
20 percent.  An increased disability rating of 40 percent or higher would only be warranted if flexion more closely approximated 30 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms, none of which are present here.  The Board has considered the Veteran's assertion of flare-ups of pain, and the fact that at the December 2008 VA examination forward flexion was recorded at 45 degrees with objective evidence of painful motion. While the Board acknowledges that this is only 15 degrees above a limited range of flexion warranting a 40 percent disability rating (30 degrees or less), because the evidence reflects that the Veteran was having a flare-up when the 45 degrees of flexion was recorded, the Board does not find that additional flare-ups would limit the Veteran's flexion to 30 degrees or less.  The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's thoracolumbar spine disability has caused pain, which has restricted overall motion; however, while objective evidence of pain was noted on active range of motion testing and upon repetition at the June 2010 VA examination, no additional limitation of motion was noted upon repetition.  Rather the VA examination reports and VA treatment records indicate, at worst, combined range of motion of 160 degrees; therefore, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  Further, by the Veteran's failure to report for the scheduled December 2013 VA examination, he has precluded the creation of potentially favorable evidence of worsening of the thoracolumbar spine disability.

The Board also finds that a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In reaching its finding, the evidence did not show any episodes of incapacitation over any 
12 month period.  See June 2010 VA Examination Report; see also 38 C.F.R. § 4.17a, Diagnostic Code 5243. 

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to July 31, 2008, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating for the thoracolumbar spine disability between July 2007 and July 2008.  As such, the appropriate effective date for the increased disability rating of is July 31, 2008, the date of claim.  See 38 C.F.R. § 3.400(o) (2015). 

Consideration of Separately Rated Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of objective neurological abnormalities for any period; therefore, a separate rating for neurologic abnormalities associated with the service-connected thoracolumbar spine disability is not warranted. 

During both the December 2008 and June 2010 and VA examinations, the examiners conducted a neurological examination and found that motor function, sensory function, and upper extremity reflexes were within normal limits.  The December 2008 examination report notes normal reflex and sensory exams, and no radicular pain or any other signs or symptoms due to radiculopathy.  Further, the December 2008 and June 2010 VA examiners noted no neurologic abnormalities.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality present for the assignment of a separate compensable rating.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the thoracolumbar spine disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The thoracolumbar spine disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5242) specifically contemplate such symptomatology and functional impairment.  As discussed above, painful limitation of motion and interference with standing and weight-bearing are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU.  In a December 2014 rating decision, the RO denied a TDIU.  The Veteran has not yet appealed the December 2014 rating decision, and no new or material evidence has been received by the Board to warrant readjudication under 38 C.F.R. § 3.156(b); therefore the Board need not consider a TDIU in the instant decision.  

Service Connection for a Neck Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a
service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377,
 n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Veteran is currently diagnosed with cervical spine straightening.  Cervical spine straightening is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran generally contends that the neck disability developed in service, continues to have a neck disability, and, therefore, should be service connected.  The December 2008 VA examination reflects that the Veteran conveyed neck pain symptoms beginning after service in 2002.  

The Board finds the Veteran has currently diagnosed cervical spine straightening.  See December 2008 VA examination report.  This fact is established, so no further evidence is required or possible to substantiate the element of current disability.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that neck pain symptoms did not have their onset during service, first manifested many years after service separation, and are not causally or etiologically related to active military service.  Service treatment records are absent for any complaint of neck pains, and the Veteran's neck was clinically evaluated as normal at the August 1992 service separation examination.  

The Board finds that the service treatment records appear complete, and that neck pain is a condition that would have ordinarily been recorded during service; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); 
AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect that the Veteran sought treatment for various conditions, including back pains, in June 1989, August 1989, September 1989, and February 1990.  There is no indication from the service treatment records that the Veteran ever sought treatment for neck pain symptoms during service.  Additionally, a June 1987 enlistment examination report notes that the head, face, neck, scalp, and spine were each evaluated as clinically normal.  The August 1992 service separation examination report also notes clinically normal examinations for the head, face, neck, scalp, and spine, with no reported history of neck pain.  

The Board finds that the Veteran's more recent accounts of a neck injury during service, while competent, are not credible.  The December 2008 VA examination report reflects the Veteran, while attributing the neck disability to an in-service event, reported the onset of neck pain in 2002, some 10 years after service separation.  In addition to the ten year gap in treatment after service separation,   contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of a neck disability, including symptoms of neck pain, during service.  As such, the Board finds that the Veteran's contemporaneous  in-service history of symptoms (i.e., repeatedly denying problems with the neck) is more
contemporaneous to service, so is of far more probative value than the subsequent statements made many years after service separation.  See Harvey, 6 Vet. App 394; Madden, 125 F.3d at 148; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 Fed. Cir. (1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in  service).  

Aside from the service treatment records that do not reflect complaints or treatment for a neck disability, the Veteran conveyed the onset of neck pain some 10 years after service separation, and the December 2008 VA examination report reflects that the Veteran reported not recalling any in-service neck injury.  As such, the Board finds that the evidence of record shows that the Veteran experienced no in-service injury or illness related to the neck.  

Turning to the theory of service connection for a neck disability as secondary to the service-connected thoracolumbar spine disability, the Board also finds that the weight of the evidence demonstrates that the currently diagnosed neck disability was not caused or permanently worsened (aggravated) by the service-connected thoracolumbar spine disability.  

As a lay person, under the facts of this case that include no in-service neck injury or chronic symptoms of a neck disorder during service or for years after service, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as neck (cervical spine) disability to the thoracolumbar spine disability.  See Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current neck disability and relationship to the thoracolumbar spine disability is involves complex medical questions involving internal and unseen system processes unobservable by the Veteran.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

In the context of this case, where the evidence demonstrates no in-service injury or disease, and the Board does not find the Veteran competent to provide evidence of an etiological nexus between his service-connected thoracolumbar spine disability the non-service connected neck disability, as the complex relationship between an orthopedic disability in the cervical spine and another orthopedic disability in a different, anatomical location of the thoracolumbar spine is not susceptible to lay observation.  The Veteran has not even entered a contention as to how a low back disability may have affected the neck, including in such a way capable of causing permanent worsening.  Additionally, as noted above, the December 2008 VA examiner opined that the Veteran's neck disability is not due to the service-connected thoracolumbar spine disability.  Per the August 2013 Board remand directives, a rationale for the examiner's opinion was to be provided upon completion of the December 2013 examination; however, the Veteran did not appear for the self-requested, rescheduled examination.    

As to aggravation, as discussed above, the Veteran did not report to the December 2013 VA examination, which was scheduled to specifically address aggravation of the cervical spine as due to the service-connected thoracolumbar spine.  See August 2013 Board remand.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood, 1 Vet. App. 190; see also Turk, 21 Vet. App. at 568.  As such, there is no competent evidence of record suggesting a relationship between the Veteran's neck disability and the service-connected thoracolumbar spine disability.  

For the reasons discussed above, the Board finds the weight of the evidence demonstrates that the Veteran's neck disability was not incurred in active service, nor is it secondary to the service-connected thoracolumbar spine disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating of 20 percent, but no higher, from July 31, 2008 for a thoracolumbar spine disability is granted.

Service connection for a neck disability, including as secondary to the 
service-connected thoracolumbar degenerative joint disease, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


